 


109 HCON 7 IH: Expressing the sense of the Congress that there should be established a Free Enterprise Education Week to encourage schools and businesses to educate students about the free enterprise system.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 7 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Kennedy of Minnesota submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that there should be established a Free Enterprise Education Week to encourage schools and businesses to educate students about the free enterprise system. 
 
Whereas the United States values the free enterprise system as the basic economic system in the Nation; 
Whereas the Nation’s kindergarten, elementary, and secondary education system should strive to educate young Americans about the importance of the Nation’s free enterprise system; 
Whereas students’ understanding of the Nation’s free market system is an important part of the Nation’s long-term economic growth; 
Whereas American companies, student organizations, and teachers are willing and able to participate in educating young people about free markets and opportunities; and 
Whereas many organizations, such as Students in Free Enterprise, have developed programs to teach and encourage entrepreneurship among students: Now, therefore, be it 
 
That it is the sense of the Congress that there should be established a Free Enterprise Education Week to encourage schools and businesses in the United States to educate students about the free enterprise system. 
 
